 Case 1:19-cv-00437-JTN-SJB ECF No. 46 filed 09/11/20 PageID.253 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 DARREN DEON JOHNSON,

        Plaintiff,
                                                                  Case No. 1:19-cv-437
 v.
                                                                  HON. JANET T. NEFF
 MICHAEL WILKINSON, et al.,

        Defendants.
 ____________________________/


                                   OPINION AND ORDER

       Plaintiff filed this prisoner civil rights action pursuant to 42 U.S.C. § 1983. The sole

remaining claim in this case is Plaintiff’s Eighth Amendment claim against Defendant Wilkinson.

Defendant Wilkinson moved for summary judgment based on Plaintiff’s failure to exhaust his

administrative remedies and for dismissal based on Eleventh Amendment immunity. The matter

was referred to the Magistrate Judge, who issued a Report and Recommendation (R&R),

recommending the Court grant Defendant’s motion. The matter is presently before the Court on

Plaintiff’s objections to the Report and Recommendation.        In accordance with 28 U.S.C.

§ 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration of those

portions of the Report and Recommendation to which objections have been made. The Court

denies the objections and issues this Opinion and Order.

       Plaintiff presents three objections to the Magistrate Judge’s Report and Recommendation.

First, Plaintiff asserts that “[t]he [R]eport and [R]ecommendation conflicts with the cruel and

unusual punishment proscribed by [the] Eighth Amendment” (Pl. Obj., ECF No. 45 at PageID.48).
 Case 1:19-cv-00437-JTN-SJB ECF No. 46 filed 09/11/20 PageID.254 Page 2 of 3




According to Plaintiff, “[d]ismissing Plaintiff[’s] claim would also be intentionally denying

Plaintiff access to medical [care] because this process is the only way to receive help with his chest

pain that has got[ten] worse and can turn into another heart attack …” (id.). Plaintiff’s objection

lacks merit. As properly stated by the Magistrate Judge, “[p]ursuant to 42 U.S.C. § 1997e(a), a

prisoner must exhaust all available administrative remedies before filing a lawsuit with respect to

prison conditions under 42 U.S.C. § 1983” (R&R, ECF No. 44 at PageID.244, citing Porter v.

Nussle, 534 U.S. 516, 524 (2002)). Plaintiff’s objection does not ameliorate his obligation to

exhaust all available administrative remedies. Therefore, the objection is denied.

        Second, Plaintiff argues that his “declarations and affidavit clearly show that Plaintiff does

in fact meet the applicable grievance procedure of MDOC policy directive 03.02.130 …” (Pl. Obj.,

ECF No. 45 at PageID.249). Plaintiff’s objection lacks merit. The Magistrate Judge properly

identified, and Plaintiff did not dispute in his response, that Grievance MCF-18-03-0258-28E, the

only grievance relevant to Plaintiff’s claim against Defendant Wilkinson, “would properly be

considered untimely” (R&R, ECF No. 44 at PageID.246).                   Plaintiff’s objection does not

demonstrate any factual or legal error by the Magistrate Judge and is therefore properly denied.

        Third, Plaintiff objects to the Magistrate Judge’s recommendation to grant Defendant’s

motion to dismiss Plaintiff’s official-capacity claim as barred by the Eleventh Amendment.

According to Plaintiff, he has “disputed and showed why defendant Wilkerson [sic] is not

protected by the [E]leventh Amendment immunity” (Pl. Obj., ECF No. 45 at PageID.250).

Plaintiff’s objection lacks merit. The Magistrate Judge properly stated that an official-capacity

suit is “no different than a suit against the state itself” and that “a state official sued in his official

capacity is not a ‘person’ subject to suit for money damages under Section 1983” (R&R, ECF No.




                                                    2
 Case 1:19-cv-00437-JTN-SJB ECF No. 46 filed 09/11/20 PageID.255 Page 3 of 3




44 at PageID.246-247, citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-71 (1989)).

Therefore, the objection is denied.

       Accordingly, this Court adopts the Magistrate Judge’s Report and Recommendation as the

Opinion of this Court. All claims in this case having now been resolved, a Judgment will also be

entered. See FED. R. CIV. P. 58. Because this action was filed in forma pauperis, this Court must

also determine, pursuant to 28 U.S.C. § 1915(a)(3), whether to certify that an appeal of this

Judgment would not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601, 610

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007).

The Court does not certify that an appeal would not be taken in good faith. See Coppedge v. United

States, 369 U.S. 438, 445 (1962).

       Therefore:

       IT IS HEREBY ORDERED that the Objections (ECF No. 45) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 44) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment and

Motion to Dismiss (ECF No. 23) is GRANTED, and Plaintiff’s claim against Defendant Wilkinson

is dismissed without prejudice for failure to exhaust and Plaintiff’s official-capacity claim

against Defendant Wilkinson is dismissed with prejudice.

       IT IS FURTHER ORDERED that this Court does not certify pursuant to 28 U.S.C.

§ 1915(a)(3) that an appeal of this decision would not be taken in good faith.



Dated: September 11, 2020                                     /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge



                                                3
